Title: To Thomas Jefferson from Henry Remsen, 1 August 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dr. Sir
New York August 1st. 1793

You may recollect that you desired me to purchase and send you a small silver inkstand when I was last in Philada. On my return here I found that Berry & Rogers had sold all of their’s, and that there was not one at any other shop in town. I concluded therefore to wait ’till spring before I wrote to you on the subject, when Mr. Rogers assured me he should receive a supply. He did accordingly receive a few, but as they were much larger both in length and diameter, of higher price, a different shape and destitute of a pen, I judged such a one would not answer. A few days since I accidentally met with just such a one as you had before, and have now the pleasure to enclose it. I am thus particularly, Sir, lest my silence may have been attributed to inattention.
Schneider informs me, after having duly considered what you wrote respecting his going to Virginia, that he cannot take less than two dollars per day while actually employed, that is, from his arrival and readiness to begin to work until his discharge, and one dollar per day for his travelling expences in going and returning. He is now engaged in painting, in dry fresco, a large room for the reception and deposit of the curiosities belonging to the Tammanial society, and receives that pay. I have seen his work, and it looks well. From what I could learn, he appears to prefer this as his residence, as he frequently is employed by the Theatre in scene painting.
The Ambuscade sailed yesterday morning for Sandy Hook. She got under way and attempted it the day before, but the wind being directly ahead and blowing strong, and the pilot declining then to take charge of her, she was obliged to come to anchor. Unfortunately one of her lieutenants with a boats crew, who were out reconnoitering the English frigate, approached too near to her and were taken. The enclosed paper, into which the inkstand is wrapped, contains our latest advices from  Europe. I have the Honor to be with great respect & esteem Dr. Sir Your most obt. & h’ble servt.

Henry Remsen


PS. A report prevails, brought to town by a man from Long island, that there was a considerable firing this morning early which lasted about 50 minutes. We hope the Ambuscade has been successful, if it was only to repress the pride and vanity of some of our anglo-americans.
PS—August 1st. 6 O’Clock. P: M: By a pilot boat just come up we have the following particulars, which are generally credited and which I believe may be relied on. About 5 O’Clock this morning the Ambuscade and Boston met 10 leagues distant from Sandy Hook, and without exchanging a single word began to engage. The Ambuscade fired the first broadside, and having the wind in the beginning preserved it the whole time. She attempted twice to board her antagonist, but failed from the tempestuousness of the wind, and each time was raked. About 8 O’Clock a:m: the English frigate put before the wind, and sailed off, and the French, as soon as could repair her damages a little, crouded all her sails in pursuit. During the engagement each ship had her colours shot down. The Ambuscade lost her main yard arm, and her fore sail was much torn by the shot. The Boston lost her main top mast with all its appendages, and immediately after clearing herself of them made off. Captains of Vessels say if the Ambuscade has overtaken her before another mast could be erected, she must be made a prize. I hope you will pardon my freedom, Sir, in giving you this detail. It interests us much here; and I thought it might not be altogether unacceptable, at least from it’s novelty, as many people among us, who feel an interest in the success of the efforts now making by the French, have not yet got over the foolish prejudice of supposing, that an English armed vessel will of course take any other of equal force with which she may engage.

